Name: COMMISSION REGULATION (EC) No 2126/97 of 29 October 1997 establishing the quantity of certain poultrymeat and eggs sector products available for the first quarter of 1998 pursuant to Regulation (EC) No 1866/95
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  animal product
 Date Published: nan

 L 296/ 10 | EN I Official Journal of the European Communities 30 . 10 . 97 COMMISSION REGULATION (EC) No 2126/97 of 29 October 1997 establishing the quantity of certain poultrymeat and eggs sector products available for the first quarter of 1998 pursuant to Regulation (EC) No 1866/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, quantities available for the period 1 January to 31 March 1998 Having regard to the Treaty establishing the European ' Community, Having regard to Commission Regulation (EC) No HAS ADOPTED THIS REGULATION: 1866/95 of 26 July 1995 laying down detailed rules for the application in the poultrymeat and eggs sector of the Article 1 arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, The quantity available for the period 1 January to 31 Lithuania and Estonia, of the other part (&gt;), as last March 1998 pursuant to Regulation (EC) No 1866/95 is amended by Regulation (EC) No 1514/97 (2), and in par- set out *n Annex hereto . ticular Article 4 (4) thereof, Article 2 Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 This Regulation shall enter into force on 30 October October to 31 December 1997 should be added to the 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 179 , 29 . 7 . 1995, p. 26. M OJ L 204, 31 . 7. 1997, p. 16 . 30 . 10 . 97 | EN I Official Journal of the European Communities L 296/ 11 ANNEX (tonnes) Group No Total quantity available for the period 1 January to 31 March 1998 50 412,50 60 412,50 70 412,50 75 82,50